      Case 2:19-cr-00185-WFN      ECF No. 157    filed 04/19/21   PageID.685 Page 1 of 5


                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                        Apr 19, 2021
                                                                              SEAN F. MCAVOY, CLERK
 3
 4
       ITED STATES OF AMERICA,
 5
 6                 vs.
                                                 2: 19-CR-0185-WFN-2
 7
     CASANDRA CHARLENE HOPE                      File No.
 8   RAND
 9
10
           AGREEMENT FOR SUPERVISED PRE-TRIAL DIVERSION
11
           It appearing that you have committed an offense against the United States
12
     beginning on or about November 2015 until October 15, 2019, in violation of 21
13
14   U.S.C. §§ 84l(a)(l), (b)(l)(C), 846, in that you did knowingly and intentionally
15   combine, conspire, confederate and agree together with others, both lmown and
16   unknown, to commit the offense of distribution of a mixture or substance
17   containing a detectable amount of methamphetamine and/or heroin.
18         Upon your accepting responsibility for this act, and it further appearing, after
19   an investigation of the offense, and your background, that the interest of the United
20   States, your own interest and the interest of justice will be served by the following
21
     procedure.
22
           Therefore, on the authority of the Attorney General of the United States,
23
     Joseph H. HaITington, Acting United States Attorney for the Eastern District of
24
     Washington, and Caitlin Baunsgard, Assistant United States Attorney for the
25
     Eastern District of Washington, prosecution in the Eastern District of Washington
26
27   for this offense shall be defeITed for a period of 60 months from the date of the
28   signing of this agreement,providedyou abide by the following conditions and the
     requirements of the program set out below (Conditions of Pre-Trial Diversion).

     Pretrial Diversion Agreement - I
      Case 2:19-cr-00185-WFN      ECF No. 157     filed 04/19/21   PageID.686 Page 2 of 5




 1   After three years of supervision under this agreement, if all the below conditions
 2 have successfully been met and complied with, the Defendant may petition for
 3   early termination of this agreement.
 4         Should you violate the conditions of this supervision, the United States
 5   Attorney may revoke or modify any conditions of this pre-trial diversion program,
 6
     which shall in no case exceed 60 months. The United States Attmney may release
 7
     you from supervision at any time, at its discretion.   The United States Att01ney
 8
     may at any time within the period of your supervision initiate prosecution for this
 9
     offense should you violate the conditions of this supervision and will furnish you
10
     with notice specifying the conditions of your program which you have violated.
11
12         If, upon completion of your period of supervision, a pre-trial diversion

13   report is received to the effect that you have complied with all the 1ules,

14   regulations, and conditions above mentioned, no prosecution for this offense
15   will be further pursued in this District, and any remaining Counts in this
16   Indictment will be dismissed with prejudice.
17         Neither this agreement nor any other document filed with the United States
18   Attorney as a result of your participation in the Pre-Trial Diversion Program will be
19   used against you, except for impeachment purposes, in connection with any
20
     prosecution for the above described offense.
21
                       CONDITIONS OF PRE-TRIAL DIVERSION
22
23      1. You shall not violate any law (federal, state, tribal or local). You shall
           immediately contact your pre-trial diversion supervisor if arrested and/or
24
           contacted by any law enforcement officer.
25
        2. You shall complete a mental health evaluation and comply with any treatment
26
           recommended. You shall sign all necessary releases of information.
27
28      3. You shall complete a substance abuse evaluation and comply with any treatment
           rec01mnended. You shall sign all necessary releases of info1111ation.


     Pretrial Diversion Agreement - 2
      Case 2:19-cr-00185-WFN      ECF No. 157    filed 04/19/21   PageID.687 Page 3 of 5




 1      4. You shall attend school or work regularly at a lawful occupation. When out
 2         of work or unable to attend school, you shall notify your pre-trial diversion
           supervisor at once. You shall consult your pre-trial diversion supervisor
 3         prior to job or school changes.
 4
        5. You shall continue to live in this judicial district. If you intend to move out
 5
           of the district, you shall inform your pre-trial diversion supervisor so that the
 6         appropriate transfer of program responsibility can be made.
 7
        6. You shall report to your pre-trial diversion supervisor as directed and keep
 8
           him/her informed of your whereabouts. You shall respond tluthfully to all
 9         inquiries from your pre-trial diversion supervisor and follow all directives.
10
        7. You shall pursue participation in the STEP Program for the Eastern District
11
           of Washington. It is unknown at the time of the entry of this Agreement
12         whether or not you will qualify; however, you shall make good faith efforts
13         to pursue program participation. If accepted, you shall fully complete the
           STEP Program.
14
                         WAIVER OF SPEEDY TRIAL RIGHTS
15
16         I, CASANDRA RAND, assert and certify that I am aware of the fact that the
17    Sixth Amendment to the Constitution of the United States provides that in all
18    criminal prosecutions the accused shall enjoy the right to a speedy and public trial.
19   I also aware that Rule 48(b) of the Federal Rules of Criminal Procedure provides
20
      that the Court may dismiss an indictment, information, or complaint for
21
     unnecessary delay in presenting a charge to the Grand Jury, filing an information
22
     or in bringing a defendant to trial. I hereby request that the United States
23
     Attorney for the Eastern District of Washington defer any prosecution of me for
24
     violation of21 U.S.C. §§ 841(a)(l), (b)(l)(C), 846, for a period of 60 months
25
26   from the date of signing this agreement.

27         To induce him to defer such prosecution I agree and consent that any delay

28   from the date of this agreement to the date of the initiation of the prosecution, as
     provided for in the terms expressed herein, shall be deemed to be a necessary


     Pretrial Diversion Agreement - 3
      Case 2:19-cr-00185-WFN      ECF No. 157    filed 04/19/21   PageID.688 Page 4 of 5




 1   delay at my request and I waive any defense to such prosecution on the ground
 2   that such delay operated to deny my speedy trial rights.under statute, court rnle,
 3   and/or the Constitution. I further agreement to waive any defense that such
 4   prosecution would be barred by the statute of limitations.
 5         I hereby state that the above has been read by me. I understand the
 6
     conditions of my pre-trial diversion and agree that I will comply with them.
 7
 8
 9
10
11
12
13
14
15    aitlin Baunsg                                       DATE        I
16   Assistant Unite
17
18
19   APPROVED, without passing judgment on the merits or wisdom of this diversion.

20
21
22
23   Wm. Fremming Nielsen
24   United States District Comi Judge

25
26
          I hereby state that the above has been read by me. I understand the
27
     conditions of my pre-trial diversion and agree that I will comply with them.
28



     Pretrial Diversion Agreement - 4
      Case 2:19-cr-00185-WFN    ECF No. 157   filed 04/19/21   PageID.689 Page 5 of 5




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Pretrial Diversion Agreement - 5
